11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Kyna D. Dennis
Appellant
Vs.                   Nos. 11-02-00289-CR &
11-02-00290-CR B Appeals from Dallas County
State of Texas
Appellee
 
The jury convicted appellant of failure to
maintain financial responsibility[1]
and of operating a motor vehicle without license plates.[2]  The jury assessed her punishment at a $275
fine for the failure maintain financial responsibility and a $200 fine for
operating her vehicle without license plates. 
We affirm.
On March 6, 2003, when appellant=s briefs were not filed, this court abated
the appeals and directed the trial court to conduct a hearing pursuant to
TEX.R.APP.P. 38.8(b).  After a hearing
on April 15, 2003, the trial court found that appellant is not indigent and
that she Ahas not diligently pursued her appeal in a
meaningful way.@ 
Pursuant to Rule 38.8(b)(4), we will submit the appeals on the clerk=s records.[3]
We have reviewed the records before this
court and have found no reversible error. 
The judgments of the trial court are affirmed.
 
May
1, 2003                                                                            PER
CURIAM
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.
 




[1]Cause No. 11-02-00289-CR.


[2]Cause No. 11-02-00290-CR.


[3]Appellant failed to pay for or to make satisfactory
arrangements to pay for the reporter=s
record; therefore, the appeals  were
advanced to be submitted on the clerk=s
records alone.  TEX.R.APP.P. 37.3(c).